DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-9, 11-17 and 21-22 were rejected in Office Action from 12/22/2021.
Applicant filed a response and amended claim 14. 
Claims 1, 3-9 and 11-22 are currently pending in the application, of claims 18-20 are withdrawn from consideration.
Claims  1, 3-9, 11-17 and 21-22 are being examined on the merits in this Office Action.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 3, it is suggested to amend “an electrode” to - -the electrode- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Patent Application Publication 2013/0183511) and further in view of Kawahata et al. (U.S. Patent 3,793,173) and Elson et al. (U.S. Patent Application Publication 2009/0212262) and in the alternative, in view of Buschmann et al. (U.S. Patent 7,754,064) and Hirayama et al. (U.S. Patent Application Publication 2003/0070940). 
Regarding claim 1, Dai discloses an electrode for water purification (i.e., electrodes materials water purification) (paragraph [0003]), comprising:
a porous carbon material (i.e., mesoporous carbon material) (paragraph [0003]) synthesized by providing a solution consisting of resorcinol, formaldehyde and a surfactant (i.e., Pluronic F127) mixture of ethanol and water (paragraph [0081], [0089]-[0090]); 
adding formaldehyde to the solution (paragraph [0089]-[0090]);
drying the solidifying material (i.e. cured at 150℃ for 24 hours) (paragraph [0090]);
performing pyrolysis (i.e. the nanocomposites were carbonized) on the dry solidified material under a protective gas (i.e. in flowing nitrogen), resulting in the porous material (paragraph [0090]).
Dai describes the process involves heating the precursor material for a sufficient time to convert the precursor to a porous carbon material (claim 18) (paragraph [0009]) which the examiner interprets as heating the solution mixture to produce the solidified material as it is clear applying heat is required during the chemical synthesis in order to produce the final porous carbon electrode. 
As to the limitation of adding the base to form the solution mixture, Dai discloses the surfactant, which is in the solution of resorcinol, ethanol and water, contains ethylenediamine (EDA) (paragraph [0049]) which is known as an organic-amine base therefore, suggesting it is added in the synthesis process or formation of the porous carbon electrode.
Dai does not explicitly articulate the electrode is configured to electro-generate H2O2 in situ within the porous carbon material however, since the structure of the electrode of Dai is identical to the one claimed, it would be expected to have the same properties and functionalities. Nonetheless, additional guidance is provided below.
Kawahata, directed to wastewater treatment using a carbon electrode (title) (column 1, lines 25-40), teaches an electrode comprising a porous carbon material (i.e., porous activated carbon) configured to electro-generate H2O2 within the porous carbon material (column 1, lines 25-40). The H2O2 serves to oxidize organic carbon pollutants in wastewater (abstract) (column 2, lines 25-40; column 2, lines5-25).
In light of the disclosure of Kawahata of carbon porous electrodes configured to electro-generate H2O2 to oxidize organic carbon pollutant of water, it would therefore be obvious to one of ordinary skill in the art to use the carbon porous electrode of Dai for this purpose as it also consist of a porous carbon material, and thereby arrive at the claimed invention. 
In the alternative, Buschmann, directed to an apparatus for the in situ (i.e., on-site) production of hydrogen peroxide, evidences porous carbon material electrodes (i.e., carbon fiber cloth cathode) (column 7, lines 20-40) can produce H2O2 within the porous carbon material (column 6, lines 1-25) (see figure 1). Buschmann teaches the H2O2 is effective in application such as industrial disinfection, control of biofouling and sterilization of water (column 1, lines 20-45). It would therefore be obvious to one of ordinary skill in the art to use the carbon porous electrode of Dai for producing H2O2 and use it for the applicability as taught by Buschmann as it also consist of a porous carbon material, and thereby arrive at the claimed invention.
In the alternative, Hirayama, directed to purification treatment of water (abstract), also evidences that porous carbon material electrodes (i.e., carbon electrode as cathode) (paragraph [0016]) can produce H2O2 within the porous carbon material (paragraph [0016]-[0017]). Hiyama teaches the porous carbon material electrode is used have a number of applications to include sterilization and water treatment (paragraphs [0002]-[0007]). It would therefore be obvious to one of ordinary skill in the art to use the carbon porous electrode of Dai for producing H2O2 and use it for the applicability as taught by Hirayama as it is also comprised of a porous carbon material, and thereby arrive at the claimed invention.
As to the limitation “porous carbon material comprising a carbonized, base-catalyzed, porous resorcinol-formaldehyde (RF) polymer, wherein the porous carbon material”, Dai teaches the use of resorcinol-formaldehyde (RF) with carbon nano-onion or excess of carbon black to form the porous carbon material (see figure 1 below) (paragraphs [0102]-[0103]). Further, Dai teaches a preparation of the porous carbon material (i.e., mesoporous carbon material) where such is obtained by synthesis of resorcinol with formaldehyde, ethanol and water (paragraphs [0089]-[0090]) (same as the claimed invention). Clearly, the chemical synthesis of Dai (as depicted below and referenced in the above paragraphs) evidences that the product obtained contain a porous carbon material having a composition comprising a carbonized, porous resorcinol-formaldehyde (RF) polymer. As to the term “base-catalyzed”, while not explicitly articulated by Dai, since EDA is used (as indicated above) it is expected that the polymer is based-catalyzed. 
Considering the above, it is evident that the carbon material comprises a carbonized, organic-amine-base catalyzed, porous resorcinol-formaldehyde (RF) polymer.   However, additional guidance is provided below.
Elson, directed to electrode for use in water purification (i.e., deionization) (abstract) teaches an electrode (100) (paragraph [0026]) that is made using a porous carbon material (i.e., granular conductive carbon) (paragraph [0031]), resorcinol-formaldehyde (RF) type polymers and a base catalyst (paragraph [0042]-[0043]). Elson teaches the base catalyst adjust or alter the porosity and strength of the final product and introduce the least amount of contamination to the mixture (paragraph [0043]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the porous electrode material of Dai where in the production of such a base catalyst is used as taught by Elson in order alter the porosity and strength of the final product and to introduce the least amount of contamination to the solution used. 
In addition, the present claim incorporated the limitations of previously cancelled dependent claim 2 which was directed to a product-by-process claim (i.e., amendment from 03/02/2020). It is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). The cited prior art teaches all of the positively recited structure of the claimed product (i.e. a porous carbon material) and appears to produce the product in a substantially similar process as the one claimed therefore, Dai clearly meets the requirements of the present claim.

    PNG
    media_image1.png
    644
    713
    media_image1.png
    Greyscale

Regarding claim 3, Dai discloses the base is ethylenediamine (EDA) (paragraph [0049]).
Regarding claim 4, Dai discloses the surfactant is poloxamer 407 (table 1 - Pluronic F127) (paragraph [0046]).    
Regarding claim 5, Dai discloses the protective gas is nitrogen (paragraph [0090]).
Regarding claims 6-7, Dai discloses the porosity of the porous carbon material is tuned by adjusting a polymerization process (i.e. The carbon black (CB) and carbon onion (CO) composites were prepared by substituting the resorcinol by weight %, (5-95 wt. %) and the amount of formaldehyde adjusted proportionally to the amount of resorcinol used.) (paragraph [0090]).
Dai discloses the porous carbon material is formed into a predetermined three-dimensional object (i.e. film overlays for capacitors, batteries, catalysts, or an energy storage or conversion device) (paragraph 0032]). 
In addition, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). The cited prior art teaches all of the positively recited structure of the claimed product (i.e. a porous carbon material) and appears to produce the product in a substantially similar process as the one claimed therefore, Dai clearly meets the requirements of the present claims.
Regarding claim 8, Dai discloses the porous carbon material has a structure that provides a reaction surface area of 50-800 m2/g (i.e. BET surface area) or within a range bounded within this two values (paragraph [0031]). 
Regarding claim 9, Dai discloses the electrode further comprises a metallic conductor (i.e. catalytic metals) in electrical contact with the porous carbon material (paragraph [0079]).
Regarding claim 11, there is no mention of the porous carbon material requiring a binder agent in Dai therefore, in the absence of a teaching, which requires a binder agent in the porous carbon material there would not be a reason or guidance to use one. 
Regarding claim 12-13, Dai discloses a porous carbon material (paragraph [0003]) synthesized by resorcinol (paragraph [0081], [0089]-[0090]) that can be incorporated as a cathode in a lithium ion battery having an anode (paragraph [0079]). Further, Dai discloses the porous carbon material is used as an electrode in a water treatment system (i.e. capacitive deionization device) and is in direct contact with water for treatment (i.e. desalinating water) (paragraph [0082], [0085]-[0086]) suggesting the electrode can be utilized for a water treatment system. 
Regarding claim 14, Dai discloses the system comprises a voltage source connected to the anode and cathode (i.e. voltage is applied to electrodes) (paragraph [0085])
Regarding claim 15, Dai discloses the system further comprises an activated carbon filter (i.e. a layer of a carbon material, carbon foam or porous graphite) (paragraph [0083]).
Claims 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Patent Application Publication 2013/0183511) and further in view of Kawahata et al. (U.S. Patent 3,793,173) and Elson et al. (U.S. Patent Application Publication 2009/0212262) and in the alternative, in view of Buschmann et al. (U.S. Patent 7,754,064) and Hirayama et al. (U.S. Patent Application Publication 2003/0070940) as applied to claim 1 and 12 above, and further in view of Tran et al. (U.S. Patent 6,309,532). 
Regarding claim 16, Dai disclose the system as described above in claim 12 but does not disclose the particulars of the ozone generator configured to introduce ozone into water flowing into the cathode. 
Tran, similar to Dai, discloses a water treatment system (i.e. capacitive deionization device) for water purification (abstract) (column 1, lines 25-30) (column 6, lines 39-60) comprising an electrode having a porous carbon material (column 1, lines 34-44) (column 13, lines 52-55) synthesized from resorcinol on a base medium (column 10, lines 9-21). Tran discloses ozone is introduced into the system in order to remove contaminants from and regenerate the porous carbon material electrode (column 18, lines 21-30) (column 24, lines 53-67) suggesting the system that requiring an ozone generator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dai to include an ozone generator device as taught by Tran in order to remove contaminants from and regenerate the porous carbon material electrode. 
Regarding claim 17, Dai discloses a water treatment system configured for continuous flow of water comprising a cathode, an anode and a filter (paragraph [0082], [0085]-[0086]) as described above in claim 12 which are normally known to be contained within a housing (as shown in figure 3 of Tran). As indicated above, the system can include an ozone generator for removing contaminants from and regenerate the porous carbon material electrode. As such, it is apparent that in order for the system to effectively perform the treatment of water, it would require all components to be contained within a housing (as shown in figure 3 of Tran). 
Regarding claim 21, Dai teaches the electrode and water treatment system as described above in claim 1 and 12 but does not explicitly teach the latter being an electro-peroxone water treatment. Nonetheless, as described above Kawahata teaches the production of hydrogen peroxide for water treatment and H2O2 serves to oxidize organic carbon pollutants in wastewater (abstract) (column 2, lines 25-40; column 2, lines5-25).
Tran, similar to Dai, discloses a water treatment system (i.e. capacitive deionization device) for water purification (abstract) (column 1, lines 25-30) (column 6, lines 39-60) comprising an electrode having a porous carbon material (column 1, lines 34-44) (column 13, lines 52-55) synthesized from resorcinol on a base medium (column 10, lines 9-21). Tran discloses ozone is introduced into the system in order to remove contaminants from and regenerate the porous carbon material electrode (column 18, lines 21-30) (column 24, lines 53-67). 
In light of the disclosure of Kawahata of carbon porous electrodes to electro-generate H2O2 to oxidize organic carbon pollutant of water and Tran of introducing ozone into a system having a porous carbon material electrode to remove contaminants from water, it would therefore be obvious to one of ordinary skill in the art to utilize the carbon porous electrode of Dai in an electro-peroxone system (H2O2 as taught by Kawahata + Ozone as taught by Tran) in order to effectively remove contaminants from water, and thereby arrive at the claimed invention.
Regarding claim 22, Dai teaches the electrode and the water treatment system as described above in claim 1, 12 and 21. Dai teaches the electrode have applications in gas separation, water purification, catalyst support and energy storage conversion (paragraph [0003]). Dai teaches the system having an anode (i.e., lithium foil) and a cathode having the porous carbon material and contacting a conductor (i.e., conductive carbon nanoparticles, LiPF6 or LiClO4) (paragraph [0079], [0086]). As to the plurality of openings, Dai teaches the materials above being porous which suggest they have openings. Dai discloses the porous carbon material is used as an electrode in a water treatment system (i.e. capacitive deionization device) and is in direct contact with water for treatment (i.e. desalinating water) (paragraph [0082], [0085]-[0086]) therefore, it is clear the water flows through the anode and the cathode. 
Dai does not explicitly teach the particulars of the non-conductive spacer between the anode and the cathode, however, as indicated above, Dai teaches the system having applications in gas separation, water purification, catalyst support and energy storage conversion. Such systems where a cathode and an anode are present are generally known to include a non-conductive spacer (or a separator) to separate the anode and the cathode. For instance, Buschmann as described above, teaches a system for hydrogen peroxide production for water purification (i.e., sterilization of water) including a cathode, and anode, and a non-conductive separator (i.e., polypropylene, polyvinyl chloride, etc.) (see figure 1-2) (column 6, lines 35-60). Since Dai teaches the system to have applications in water purification and Buschmann teaches the same applicability, both utilizing the same materials (i.e., a porous carbon material electrode), a skilled artisan would understand a non-conductive separator located between the anode and the cathode would be required as taught by Buschmann in order to separate the anode and the cathode and for the system to operate as intended (i.e., to produce the hydrogen peroxide for water purification).

Response to Arguments
	Examiner appreciates the amendment to claim 14 therefore, the previous objection is withdrawn.
	Applicant argue none of the references teach or suggest “a porous carbon material comprising, organic-amine-based-cayalized, porous resorcinol-formaldehyde (RF) polymer.” (see page 6 of Applicant arguments/remarks from 03/22/2022).
Examiner respectfully disagree. As indicated above, Dai discloses the surfactant, which is a polymer and in the solution of resorcinol, ethanol and water, contains ethylenediamine (EDA) (paragraph [0049]) which is known as an organic-amine base therefore, suggesting it is added in the synthesis process or formation of the porous carbon electrode. Since the surfactant is a polymer that contains EDA, it is interpreted that the polymer is and organic-amine-base catalyzed polymer. 
Applicant argue the porous RF polymer has significant advantages and superiority over tehnical approaches of the prior art (see page 6 of Applicant arguments/remarks from 03/22/2022).
Examiner respectfully disagree. Independent claim 1 does not particularly defines the specifics materials of the electrode. For instance, Applicant argue the porous carbon electrode shows improvement in H2O2 generation and such improvement is shown in figure 9. Figure 9 refers to a specific porous carbon electrode, namely PCM-HAD. However, the claim is silent as to what specific carbon material or organic-amine-base the electrode includes. As such, the claims are not considered reasonably commensurate in scope with the results shown in the figures or examples as alleged (see MPEP 716.02). It cannot be presumed that the instant superiority or improvement would be suitable for any electrode any organic amine base. 
Applicant argue that Dai exclusively use an acid catalyst while the claimed invention uses a base catalyst (see page 7-8 Applicant arguments/remarks from 03/22/2022). 
Examiner respectfully disagree. As an initial matter, it is reiterated that the instant claims are drawn to a product and not a method of making the product. The prior art product meet all the requirements of the present claims. As articulated above, Dai recognizes the use of EDA for the surfactant polymer which can be interpreted as adding such component as some point of the production process of the electrode which reads on the claimed limitation. In any case, while Dai teaches acidic conditions or using an acid catalyst and the present invention uses a base catalyst, using an acid or a base is well known relevant arts. As an evidence, Mayes (US 2015/0306570) teaches polymerization catalysts known in the art for effecting polymerization between phenolic and aldehydic components to produce carbon electrodes are typically acid or bases (paragraph [0003], [0043]). Resorcinol and formaldehyde (as taught by Dai) are known as phenolic and aldehydic components. As such, even if Applicant disagree with the association of EDA and the synthesis process suggested by Dai, one of ordinary skill in the art would find obvious to modify Dai and consider using basic conditions as opposed to acidic conditions as both conditions recognized equivalent and well known in the relevant art. In fact, the instant specification acknowledges that a base or an acid can be added in the synthesis process (paragraph [0011], [0048]). 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Upon an updated search, the Examiner was able to locate Wickramaratne et al. (NPL, 20141). Wickramaratne teaches a porous carbon material synthesized in the presence of resorcinol, formaldehyde and an organic-amine-base-catalyst (i.e., EDA) (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wickramaratne et al., Nitrogen Enriched Porous Carbon Spheres: Attractive Materials for Supercapacitor Electrodes and CO2 Adsorption, Chemistry of Materials, ACS Publications, Chem. Mater., April 2014, 26, pages 2820-2828.